IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43999

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 659
                                                )
       Plaintiff-Respondent,                    )   Filed: August 25, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
BRUCE WAYNE COSTA,                              )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. George A. Southworth, District Judge.

       Judgment of conviction and unified sentence of twelve years, with a minimum
       period of confinement of five years, for aggravated battery, affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Brian R. Dickson,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Bruce Wayne Costa pled guilty to aggravated battery. I.C. §§ 18-903(b) and 18-907(a)
and/or (b). In exchange for his guilty plea, additional charges were dismissed. The district court
sentenced Costa to a unified term of twelve years, with a minimum period of confinement of five
years. Costa appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Costa’s judgment of conviction and sentence are affirmed.




                                                   2